SUMMARY ORDER
Defendant Ronnie James, who pleaded guilty to charges of possession with intent to distribute five grams or more of a mixture or substance containing a detectable amount of cocaine base, appeals only with regard to the sentence imposed by the District Court. His sole claim on appeal is that he is entitled to a downward departure pursuant to United States Sentencing Guidelines § 5K1.1, notwithstanding the absence of a Government motion for such a departure.
Having reviewed the record and considered the arguments of the parties, we conclude that, in the circumstances presented here, there was no error in the decision of the District Court to deny defendant’s application for a U.S.S.G. § 5K1.1 downward departure. A district court’s review of a Government’s decision to not file a U.S.S.G. § 5K1.1 motion is necessarily limited to questions of constitutionality and bad faith, see Wade v. United States, 504 U.S. 181, 112 S.Ct. 1840, 118 L.Ed.2d 524 (1992), neither of which is present in the instant case.
Accordingly, the judgment of the District Court is hereby AFFIRMED.